EXHIBIT B1 ALLIANZ VARIABLE INSURANCE PRODUCTS FUND OF FUNDS TRUST and ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST VERIFICATION The undersigned states that he has duly executed the attached Application dated October 15, 2012, for and on behalf of Allianz Variable Insurance Products Fund of Funds Trust and Allianz Variable Insurance Products Trust (together, the “Trusts”), each a statutory trust organized and existing under the laws of the State of Delaware; that he is the President of the Trusts; and that all action by the Board of Trustees and other bodies necessary to authorize the undersigned to execute and file such instrument has been taken. The undersigned further states that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. /s/ Brian Muench Name: Brian Muench Title:President EXHIBIT B2 ALLIANZ INVESTMENT MANAGEMENT LLC VERIFICATION The undersigned states that he has duly executed the attached Application dated October 15, 2012, for and on behalf of Allianz Investment Management LLC, a Minnesota corporation; that he is the President of such company; and that all action by the Board of Governors and other bodies necessary to authorize the undersigned to execute and file such instrument has been taken. The undersigned further states that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. /s/ Brian Muench Name:Brian Muench Title:President EXHIBIT B3 ALLIANZ LIFE FINANCIAL SERVICES, LLC VERIFICATION The undersigned states that he has duly executed the attached Application dated October 15, 2012, for and on behalf of Allianz Life Financial Services, LLC, a Minnesota corporation; that he is the President of such company; and that all action by the Board of Governors and other bodies necessary to authorize the undersigned to execute and file such instrument has been taken. The undersigned further states that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. /s/ Robert DeChellis Name:Robert DeChellis Title:President
